Citation Nr: 1738979	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-08 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to October 27, 2015 and a rating in excess of 50 percent thereafter.   

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to July 13, 2010 and a rating in excess of 20 percent thereafter. 

3.  Entitlement to a compensable rating for headaches prior to April 16, 2014 and in excess of 10 percent thereafter. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Attorney
ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970 and January 1975 to January 1993.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from September 2009, April 2012, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2009 rating decision, in pertinent part, granted service connections for PTSD and assigned a 10 percent rating effective March 24, 2009.  The April 2012 rating decision continued a 10 percent rating for degenerative joint disease of the lumbar spine for the period prior to July 13, 2010, and granted a higher 20 percent rating thereafter, and continued a noncompensable rating for service-connected headaches with no neurological sequelae.  The March 2014 rating decision denied entitlement to a TDIU. 

The Veteran timely filed a Substantive Appeal (via VA Form 9) in February 2010 and March 2010, as to entitlement to a higher rating for service-connected PTSD and requested a Travel Board hearing.  

A May 2012 rating decision increased his service-connected PTSD to 30 percent, effective March 24, 2009.  A May 2014 rating decision increased his service-connected headaches to 10 percent, effective April 16, 2014.  

In a September 2015 correspondence, the Veteran, through his representative, withdrew his previous hearing request and canceled a scheduled September 24, 2015 hearing.  In an April 2016 correspondence, the Veteran, through his representative, waived his hearing request and canceled a scheduled May 11, 2016 hearing.  Thus, these hearing requests are deemed withdrawn.  38 C.F.R. § 20.704 (2016).

An April 2016 rating decision, in pertinent part, increased the Veteran's service-connected PTSD to 50 percent effective October 27, 2015.  The Board notes that the April 2012, May 2012, May 2014, and April 2016 rating decisions do not represent a total grant of benefits sought on appeal, and the claim for increase for service-connected PTSD, degenerative joint disease of the lumbar spine, and headaches remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran timely filed a Substantive Appeal (via VA Form 9) in June 2016 as to entitlement to a TDIU, checking that he did not want a Board hearing. The Veteran's representative concurrently requested a Board videoconference hearing.  In July 2017, the Board sent correspondence to the Veteran and his representative seeking clarification regarding this hearing request.  In August 2017, the Veteran, through his representative, confirmed his waiver of this hearing request.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In April 2014, the Veteran executed a new power-of-attorney (VA Form 21-22), designating Attorney Ashley B. Thomas as his representative.  The Board recognizes this change in representation.

The issues of entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to July 13, 2010 and a rating in excess of 20 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the March 24, 2009 effective date of the grant of service connection, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.

2.  Prior to April 16, 2014, the Veteran's headache disability is not manifested by characteristic prostrating migraine attacks averaging one in two months over the last several months. 

3.  As of April 16, 2014, the Veteran's migraine headaches have been manifested by symptoms most consistent with characteristic prostrating attacks averaging one in two months over last several months. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a compensable rating for a headache disability prior to April 16, 2014 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2016).

3.  The criteria for a rating in excess of 10 percent for the period as of April 16, 2014 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).



III.  PTSD

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The Veteran's service-connected PTSD was granted an initial 30 percent rating  prior to October 27, 2015 and is rated 50 percent disabling thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  

Pursuant to this General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).


Factual Background

Turning to the evidence of record, a May 2009 VA mental health outpatient note reflects a positive suicide screen.  The Veteran presented with poor eye contact, sad affect, and slow speech.  He admitted to feeling depressed and hopeless with constant suicidal ideation.  When asked about a plan, the Veteran stated "I could just stab myself, or a lot of things."  When asked about previous attempts, the Veteran pointed to a scar on his right shin and indicated he had done something to himself and fallen in a bathtub.  He was unable to provide any sense of future orientation.  He was positive for hopelessness and helplessness.  There was no evidence of a formal thought disorder.  The Veteran reported living alone.  He had two brothers and a sister in the area and one brother visits him.  Otherwise, the Veteran had no social support system.  The assessment was a depressed mood an affect with suicidal ideation, a reported plan and a past attempt with little to no social support system.  He was considered a high risk for suicide at this time.  The Veteran agreed to be seen in the emergency room in order to be admitted to psychiatry.  

The Veteran was hospitalized at Springbrook Behavioral Health System in South Carolina from May 19, 2009 to June 9, 2009 after referral from the VA medical center (VAMC).  He was admitted on voluntary status for suicidal ideations.  At admission, the Veteran was assigned 30.  The highest estimated GAF score for the previous year was assigned as 40.  He reported that he was "kind of depressed and having these nightmares."  The Veteran reported long-time symptoms of PTSD including nightmares which had increased in intensity and frequency over the last few years.  He also reported feelings of hypervigilance.  He reported poor sleep with trouble going to sleep as well as staying asleep because of the nightmares.  The Veteran reported feeling overwhelmingly sad.  He also reported feelings of hopelessness and helplessness.  He described episodes of rage which seemed to be triggered by things like when he was driving down the road at other people's driving.  He stated he did not engage in any road rage.  He would pull off the side of the road, give it some time and while he was doing that, often pace and/or hit himself until he calmed down.  The Veteran reported very infrequent auditory hallucinations.  These auditory hallucinations were described as hearing some knowing like someone was at the door and also hearing his name being called.  He stated there were one or two instances where he had thought he had seen a quick movement out of the corner of his eye.  The Veteran reported that these were longstanding issues but they had increased in intensity.  The Veteran felt that he was never going to feel any better and he might as well give up.  The Veteran did state that he occasionally thought of ways he could hurt himself.  He had not made any plans to hurt himself.  Outpatient medications did not include any psychotropic medications.  At this time, the Veteran was on simvastatin, zantac, HCTZ, finasteride, terazosin and naproxen.  The Veteran denied any previous psychiatric hospitalizations or any previous suicide attempts.  The Veteran denied the use of alcohol, tobacco, or illicit drugs.  He stated other than some occasional experimentation with alcohol, he had never used alcohol.  

The social history elicited showed the Veteran was married once for approximately 10 years and had been divorced for about 10 years.  He had one son, three daughters, and two grandchildren.  His children did stay in touch with him but he had, over recent years, been especially distancing from all of his family.  He was living in the home in which he was born and raised.  The Veteran ran a trucking company and denied legal concerns.  While discussing his mother, the Veteran became very tearful and was wracked with sobs and unable to discuss it other than acknowledging grief issues with his mother.  A review of his systems showed that the Veteran had significant problems with sleep both in going to sleep and staying asleep.  He denied any recent weight change or change in appetite.  He denied frequent headaches or a history of head injury.  He denied a history of seizures, blackouts, memory loss, muscle weakness, numbness, or delirium tremens.  

Upon mental status examination, the Veteran was calm and somewhat reserved during the interview.  His grooming and hygiene were fair and his attire was casual and appropriate.  There were no tics or abnormal involuntary movements.  He was alert and oriented to person, time, place and situation.  His eye contact was fair.  His speech was clear, initially under productive but did become within normal range as interview progressed.  Affect was somewhat flat.  He described his mood as "I don't know. I'm just here." The Veteran was generally cooperative but somewhat guarded during the interview.  His thought processes were logical, linear and goal-directed and associations were intact.  There were no delusions, hallucinations, or obsessive compulsive phenomena.  He denied active suicidal, homicidal or violent ideations.  He did still feel particularly hopeless.  Short and long term memories were grossly intact.  Attention and concentration were fair.  Abstraction was fair and language was good.  Insight and judgment were marginal.  Fund of knowledge and intelligence were adequate.  

The private discharge summary stated that the Veteran had positive reactions to the medication management and group and individual therapies.  He participated very actively in individual group and milieu activities.  He was able to address a number of the issues he was struggling with in his life.  Sleep was the first symptom to improve and the Veteran did find that in order to be able to get a consistent and then increased amount of sleep at night was very helpful.  He did, however, maintain having an underlying dysphoria.  His suicidal ideations resolved.  His occasional auditory and visual hallucinations resolved.  His sleep significantly improved.  On June 9, 2009, he was deemed appropriate for discharge. 

Upon mental status examination at discharge, the Veteran was alert and oriented to person, time, place and situation.  He was calm and cooperative to interview.  There were no tics of abnormal involuntary movements.  His eye contact was good.  Speech was clear with regular rate, rhythm, tone and level of productivity.  His mood was described as "I'm feeling great and I'm ready to go."  The Veteran's affect was congruent.  His thought processes were logical, linear and goal-directed and associations were intact.  There were no delusions, hallucinations or obsessive compulsive phenomena.  He denied suicidal, homicidal and violent ideations.  Short and long term memories were grossly intact.  His attention, concentration, abstraction, and language were good.  His insight and judgment were fair to good and improving.  At discharge he was assigned a GAF score of 60.  

The Veteran underwent a VA PTSD examination in May 2009.  The Veteran reported that he was not currently seeking treatment but was talking to his primary care doctor about his symptoms.  When asked to discuss his symptoms, the Veteran stated that he experienced nightmares related to his service, and he had difficulty sleeping and initiating and maintaining sleep.  The Veteran described his temperament as short tempered and easily aggravated.  He reported thinking about his stressors constantly.  He had lost interest in usual activities.  He also described short-term memory problems, stating that he forgets what he is doing at work and has difficulty finding things.  He reported experiencing suicidal ideation all the time, although he states that he has never made a plan or attempt to harm himself.  He denied homicidal ideation.  

The Veteran was poorly dressed and groomed.  He was wearing sweatpants and unzipped boots. His speech was limited.  He was very vague in symptom description.  He was alert and oriented to time, place, and person.  His short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  His thought process was linear and devoid of delusional content.  There was no psychomotor agitation or slowing noted.  The Veteran's insight and judgment were not demonstrated during the interview.  He seemed hesitant to give anything but the briefest answer to questions.  His affect was constricted and his mood dysphoric.  He denied current suicidal and homicidal ideations.  The VA examiner found that the Veteran was experiencing a mild level of impairment in social and occupational functioning.  He was assigned a GAF score of 65.

A June 2009 VA mental health initial evaluation note reflects the Veteran presented with anxiety, panic attacks when unprepared, recent depression, and insomnia.  His appearance was neat and his eye contact was fair.  His kinetics was normal.  Verbalization was normal.  His mood/affect was sad.  He was alert and oriented to time, place, person and situation.  His concentration was fair.  His recent and remote memory was good.  The Veteran did not have suicidal or homicidal ideation with or without a plan.  The Veteran was found appropriate for outpatient treatment. 

A subsequent June 2009 VA mental health attending note reported the Veteran's complaints that his medication was making him "sleepy."  The Veteran had recently been released from Springbrook after a 21 day stay.  He had been hospitalized because he had thoughts of suicide.  The examiner noted that the Veteran went into the hospital with thoughts about suicide with a plan of taking his hands off the wheel of his truck.  He noted that the Veteran did not do this as he did not want to hurt anyone else.  Exacerbating factors included feelings of uselessness and not living up to the privilege of surviving the good men he served with who died.  The Veteran reported expecting to grow out of this concern and let it go, but he was not able to make that happen.  Prior to his admission, he was sleeping two to three hours per night.  At the time of this VA mental health note, he was sleeping six to seven hours per night and sometimes more.  His nightmares and dreaming had been problematic, but they did not follow a set pattern.  At times, his nightmares were difficult several days a week and at other times his nightmares may not show up for a month.  He avoided television programming depicting or describing war.  He avoided public places and engaged in expected circumstances.  He avoided his family at times, but he tried not to let this become a habit.  He described himself as always on guard and easily startled.  He reported no visual hallucinations, but sometimes he catches movement from the corner of his eye when nothing is present.  He sometimes heard voices calling his name but is unable to find a source.  He noted that he has heard a voice inside his head encouraging him to let go of the steering wheel.  This voice was not coming through his ears like someone else is talking to him.  The Veteran had not made a suicide attempt, but he had banged his head against the wall when feeling poorly.  The Veteran was very worried about sedation and operating a large truck. 

The Veteran did not see his children, but they called on the phone often.  The Veteran avoided talking about financial status, housing, employment or leisure time issues.  The Veteran was a church goer.  His current psychosocial stressor was noted as isolation.  The Veteran was assigned a GAF score of 42. 

A July 2009 VA mental health attending note reported the Veteran's continued difficulties with drowsiness especially in the morning due to his psychotropic.  His sleep was at four to six hours and he frequently required naps during the day for another two to three hours totaling six to eight hours a day.  The Veteran noted occasionally hearing voices that cause him to get up and check his doors.  He reported hearing himself hollering at night which caused him to wake, beat on the wall, and then go for a walk.  He had dreams about his traumas.  He also had flashbacks about his in-service experiences described as hot flashes and sweaty hands.  Once or twice a week, the Veteran had thoughts about suicide, but denied plans.  He was on guard and easily startled.  His description of his activities suggested he spent a great deal of time alone. 

Upon mental status examination the Veteran's appearance was adequate and his responses to existential questioned tended to wander.  He had difficulty selecting appropriate information from the general fund available to him.  His psychomotor activity was slowing and his speech was noted as limited spontaneity.  His mood was dysphoric and his affect was blunted.  No hallucinations were noted.  His thought process was linear and goal-directed, except as to existential inquiry as noted above.  His thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time and situation.  His short term memory and long term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good. His ability for abstract thinking was intact.  His sleep was noted as fragmented with six to eight total hours.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his psychotropics. 

An August 2009 VA mental health note reported the Veteran was alert, oriented, calm, and cooperative.  His behavior was calm and speech was normal rate and tone.  His affect was full ranged and mood euthymic.  His thought process was linear and goal-directed.  There were no hallucinations, delusions, suicidal ideation or homicidal ideation.  His memory, insight, judgement, and concentration were good.  The examiner stated the Veteran focused his eyes on the floor.  The Veteran did not establish eye contact until the end of the session.  He was soft spoken, almost monosyllabic.  His answers were short.  By the end of the session, the Veteran was smiling and his mood/affect was much brighter.  The Veteran reported a close relationship with his son and two of his three daughters.  He also reported enjoying his grandson and granddaughter.  He reported owning a trucking company however he had not been able to drive lately due to sedation from his medication.  He further reported his 21 day in-patient stay at Springbrook Behavior Health in Greenville, South Carolina due to his thoughts of suicide.  He did not attempt suicide.  

A September 2009 VA mental health note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  The Veteran reported a twenty-one day in-patient stay at the Springbrook Behavior Health in Greenville, South Caroline.  The Veteran expressed he was feeling down and thinking of suicide so he sought treatment.  He had thoughts of suicide, but did not attempt.  He denied suicidal and/or homicidal ideations at the time of this treatment note.  He stated that prior to his hospitalization, he was thinking of suicide.  He thought once while he was driving that if he took his hands off of the steering wheel he would die.  He did not do it because he was afraid that he would hurt someone else.  This was the first hospitalization that he had in mental health and the first time that he had suicide ideations with a plan.  The Veteran noticed an improvement with the medication.  Prior to his hospitalization he was sleeping two hours.  With his prescription trazadone, he was sleeping seven to eight hours.  His mood was euthymic.  His affect was full range and mildly constricted.  His speech was spontaneous and the normal rate and tone.  His interests were decreased. His thoughts were linear, goal-directed and coherent.  There were no suicidal thoughts or plans and not homicidal thoughts or plans.  He was assigned a GAF score of 50.  

A November 2009 VA mental health attending note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  He described his sleep as eight to nine hours per night.  He reported voices calling him that were less frequent.  His nightmares about his military service continued.  The Veteran had flashbacks about his military service.  The Veteran described hot flashes and his hands getting sweaty.  The Veteran had occasional thoughts about suicide but beat on the wall until the thoughts stopped.  Alcohol and illicit substances use was denied.  The Veteran noted he was on guard and easily startled.  He attended church, but the rest of his time was isolated.  

Upon mental status examination, the Veteran's appearance was adequate.  The examiner provided that efficiency of thought processes was improved with the use of quetiapine but he was clearly gaining unacceptable weight.  His behavior/psychomotor activity were slowing and his speech was noted as limited spontaneity and soft.  His mood was dysphoric and his affect was congruent to content.  There were no hallucinations noted.  His thought process was linear and goal-directed and his thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was fragmented with six to eight total hours.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares and flashbacks were present.  His psychotropics were changed.  The Veteran was taken off quetiapine and began aripiprazole.  

A November 2009 VA mental health outpatient note reflects the Veteran presented alert and oriented with an appropriate mood and affect.  He denied suicidal and homicidal ideation.  His mood was euthymic and affect was full range.  His speech was the normal rate and tone, spontaneous, and limited spontaneity.  His interests were decreased.  His thoughts were linear, goal directed, and coherent.  Psychotic thoughts and delusion thoughts were not present.  Suicidal ideation and homicidal ideation were not present.  He was assigned a GAF of 43.  

A November 2009 VA mental health group counseling note described the Veteran's mood as euthymic and assigned GAF scores of 51.  

A December 2009 VA mental health attending note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  He reported that his sleep was obtained in two shifts.  The first shift was 4 to five hours in length and the second was one to two hours of totaling five to six hours.  He continued to hear voices during the day that call his name, but they were less frequent with use of current medications.  Voices were still commonly associated with sleep.  The Veteran described waking up feeling frightened, worried, and confused.  The Veteran reported often forgetting to bathe and his brother has to remind him to shower.  He noted catching movements form the corner of his eye which generates exaggerated startled responses, but a threat does not exist and his mind is playing tricks on him.  His nightmares about his military service continued.  The Veteran reported recent increased issues with his memory.  However, the examiner noted that there was little change on mental status examination.  There were no suicidal or homicidal ideations.  He avoided crowds and was constantly on guard because he feels like people may try to harm him. No alcohol or illicit substances were used.  He attended church but the rest of his time was isolated.  Despite the Veteran's issues with exposure to crowds, he had accepted an airline ticket from his children to see his grandchildren at Christmas despite previous years of refusals. 

Upon mental status examination, his appearance was adequate.  The examiner noted unusual jerking motions almost like a second's long clonic movement with no confusion or loss of consciousness.  The Veteran continued conversation during and after without missing a syllable or altering speech cadence.  His behavior/psychomotor activity were slowing.  His speech was noted as limited spontaneity and soft.  His mood was improved but very solemn and his affect was congruent to content.  There were no hallucinations.  His thought process was linear and goal-directed and though content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time, and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as fragmented with four to six total hours of sleep.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his current psychotropics.  

February 2010 VA mental health group counseling notes described the Veteran's mood as euthymic and assigned GAF scores of 50 and 52.  

A March 2010 VA mental health attending note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  He reported that his sleep was obtained in two shifts.  The first shift was 4 hours in length and the second was two to three hours of restless sleep totaling six to seven hours.  The Veteran stated the voices were much less common and now rated them as occasional.  He also reported regularly forgetting to do things like bathing or changing his clothes.  He described recently leaving his keys in his door after unlocking the door and then not being able to find his keys after an exhaustive search.  Despite the descriptions of memory issues, the examiner found little change on mental status examination.  The Veteran described catching movements from the corner of his eye which generated exaggerated startled responses.  He acknowledged that a threat did not exist and his mind was merely playing tricks.  The Veteran's nightmares about his military service continued unchanged and he described waking frightened, worried, and confused.  He had no suicidal or homicidal ideations.  However, the Veteran has rage and self-destructive thoughts when he was unable to find things.  Things quieted down when he went for a walk.  The Veteran avoided crowds and was constantly on guard because he felt like people may try to harm him. He attended church but the rest of his time was isolated. 

Upon mental status examination, the Veteran was adequately dressed and his behavior/psychomotor activity were slowing.  His speech was noted as limited spontaneity and soft.  His mood was improved but very solemn and his affect was congruent to content.  There were no hallucinations noted.  His thought process was linear and goal-directed and his thought content was appropriate.  Suicidal ideations and homicidal ideations were absent.  He was oriented to person, place, time and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as fragmented totaling four to six hours.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his psychotropics. 

A March 2010 VA mental health group counseling note described the Veteran's mood as euthymic and assigned a GAF score of 52.  

A June 2010 VA mental health attending note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  He described his sleep in the five to seven hour range.  The Veteran reported that the voices he hears continued.  The Veteran was advised on the importance of daily medication compliance.  The Veteran reporting sometimes thinking it would be best to just go on from this world but was not planning on hurting himself.  The Veteran denied alcohol or illicit substance use.  There were no auditory or visual hallucinations; however, the Veteran sometimes heard sounds at the margins of perception that elicited a search when nothing was present.  He stated his nightmares leave him on guard and ready to respond.  The Veteran reported constantly feeling like people are trying to harm him.  He attended church, but the rest of the Veteran's time was isolated. 

Upon mental status examination, the Veteran's appearance was adequate and his behavior/psychomotor activity were slowing.  His speech was noted as limited spontaneity and soft.  His mood was solemn and his affect congruent to content.  His thought process was linear and goal-directed and his thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time, and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as fragmented and variable totaling five to seven hours.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his psychotropics. 

A July 2010 and August 2010 VA mental health group counseling note described the Veteran's mood as euthymic and assigned a GAF score of 51 and 50, respectively.  A subsequent August 2010 VA mental health group counseling note assigned a GAF score of 52.  A September 2010 VA mental health group counseling note recorded no change in the Veteran's avoidance or hypervigilance.  He continued to experience mood swings and fragmented sleep patterns.  He denied any suicidal or homicidal ideation or auditory and/or visual hallucinations.  He was assigned a GAF score of 50. 

A September 2010 VA suicide risk assessment note reflects the Veteran's denial of suicidal thoughts.  The Veteran further denied previous attempted suicide. 

A September 2010 VA mental health attending note reflects that the Veteran was self-employed operating a trucking company but was not able to drive due to the sedation from his medication.  He described his sleep in the six to seven hour range with some difficulties with nightmares inferred from waking up to find himself hollering.  He reported voices yelling at him when fully awake, but they did not tell him to hurt himself or others.  The Veteran stated sometimes he thought it would be best to just go on from the world but he was not planning on hurting himself.  He denied alcohol, tobacco or illicit substance use.  He continued to feel that people in general (no one in particular) were trying to harm him.  He attended church, but the rest of his time he spent isolated.  His brother regularly checked in on him as he lived nearby.  

Upon mental status examination, the Veteran was adequately dressed and his behavior/psychomotor activity were slowing.  His speech was noted as limited spontaneity and soft.  His mood was solemn and his affect was congruent to content.  No hallucinations were noted.  His thought process was linear and goal-directed and his thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time, and situation.  His short-term memory and longer-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as fragmented and variable with five to seven hours a night.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to the Veteran's psychotropics. 

A December 2010 mental health attending note reflects that the Veteran was self-employed operating a trucking company.  He stated he was unable to drive as of late due to the sedation from his medication.  His psychotropics were described as partially effective with no side effects.  The Veteran reported his sleep was in the six hour range with some difficulties with nightmares inferred from waking up to find himself hollering, anxious, sweating, short of breath and requiring 10 to 15 minutes to calm himself.  He stated voices continue yelling during the day while fully awake but they did not tell him to hurt himself or other.  The Veteran reported sometimes thinking it would be best to just go on from this world, but he was not making plans for suicide.  He denied alcohol, tobacco or illicit substances use.  He remained isolated with church attendance remaining a mainstay.  

Upon mental status examination, his appearance was adequate and his behavior/psychomotor activity slowing.  His speech was noted as limited spontaneity and soft.  His mood was solemn and his affect was congruent to content.  No hallucinations were noted.  His thought process was linear and goal-directed and his thought content was appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as fragmented and variable with five to 6 hours a night.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his psychotropics. 

In a February 2011 correspondence, the Veteran's daughter, E.B., asserts that she had known the Veteran for several years.  E.B. described the Veteran as going hot and cold in a quick time span.  

In a February 2011 correspondence, R.Y.B. stated that she had known the Veteran for all of his life.  In the last few years, R.Y.B. noticed that the Veteran had become some-what despondent, nervous and unfocused.  He did not seem comfortable in social situations and lacked confidence in handling his day to day personal and business affairs.  

In a February 2011 correspondence, D.L. stated that she had known the Veteran for all of his life.  D.L. reported that the Veteran had grown increasingly negative in his outlook on life.  The Veteran lacked confidence in making life decisions and complained of not feeling well most of the time.  D.L. noticed the Veteran lacked the ability to stay focused on a task until completed.  He did not socialize well with others and preferred to be alone. 

A May 2011 correspondence from Staff Psychiatrist, Dr. Paul Lowe, MD, FAPA, at a VA medical center, stated that the Veteran was not currently employed because of his medication side effects and his primary condition, PTSD.  In his opinion, the Veteran's condition was unlikely to change in the foreseeable future.  

A May 2011 VA mental health attending note reported the Veteran's complaints that he felt "zombified" with his current medication which made working impossible.  He slept five to six hours a night with nightmares occurring three to four times a week.  He reported waking hollering, anxious, sweating, short of breath and requiring 10 to 15 minutes to calm himself.  He continued to report voices yelling during the day while fully awake but these voices did not tell him to hurt himself or others.  The frequency of the voices had declined with his medication however they still elicited startle and search responses.  He denied suicide but fantasied about violent retaliation when treated disrespectfully.  He denied alcohol consumption or tobacco or illicit substances use.  He remained isolated although church attendance remained a mainstay.  His appearance was adequate and his psychomotor activity was slowing.  His speech was noted as soft and limited spontaneity.  His mood was solemn and his affect congruent to content.  He was not found to have hallucinations.  His thought process was linear and goal-directed and his thought content appropriate.  Suicidal ideation and homicidal ideation were absent.  He was oriented to person, place, time, and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was described as fragmented and variable with five to six hours of sleep.  His interests were limited and isolative.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  No change was made to his psychotropics. 

The Veteran underwent a VA PTSD examination in June 2011.  The Veteran's entire claims file was available and reviewed.  The Veteran reported difficulties with his memory.  He stated that he forgets what he is doing, providing the example of mowing the lawn, forgetting he was moving the law and realizing later when walking outside that he had been mowing the law.  He stated that this had been going on for the past several months.  He noted that he also has difficulty remembering to complete his hygiene activities and some activities of daily living.  He described his sleep as difficult, restless, disturbed and nonrestorative.  The Veteran was scared to drive because of his distractibility.  The Veteran also stated that he feels people are out against him.  He reported intrusive thoughts of his combat experiences, avoidance of crowds and loud noises, taking medications, and suicidal ideation without plan or attempt to harm himself.  The Veteran was not currently working.  He last worked in 2009 and stated that he left partially because of his physical illness and partially because he was becoming overwhelmed by his emotional problems.  He was having difficulty tolerating his job.  He reported difficulty maintaining his relationships. 

The Veteran was adequately dressed and groomed.  His speech was pressured but goal-directed.  He was alert and oriented to time, place, and person.  His short-term memory and long-term memory were within normal limits.  The Veteran's attention and concentration were adequate.  He did not show any distractibility during the evaluation and he was somewhat reluctant to describe his symptoms.  There was some psychomotor slowing evidence in his speech and movements.  His affect was blunted and mood was dysphoric.  His thought process was linear and devoid of delusional content.  There was no evidence of a thought or perceptual disturbance.  He was assigned a GAF score of 58.

A September 2011 VA mental health attending note described the Veteran's psychotropics as partially effective.  The Veteran self-reported that he felt "zombified" with his current medication making work "impossible."  He feared hurting himself or someone else if he attempted driving professionally again stating that he was afraid the excess sedation could alter reflex time necessary for the heavy loads (up to 80 tons).  He described his sleep in the five to six hour range with nightmares occurring three to four times per week.  His nightmares woke him up and he woke up hollering, anxious, sweating and shortness of breath which required at least 10 to 15 minutes to calm himself.  The Veteran heard voices during the day with less frequency occurring while he was fully awake.  The voices did not tell him to hurt himself or others.  The examiner stated the Veteran's description was most consistent with illusory phenomena, although it still elicited startle search responses.  The Veteran occasionally has thoughts about death's release, but he denied planning for suicide and rehearsals.  He had fantasies about violent retaliation when treated disrespectfully.  He denied drinking alcohol or using tobacco or illicit substances.  The Veteran remained isolated, although church attendance remained a mainstay.  His brother and cousin checked on him regularly, and his children call and check in but live far away from the Veteran and made visits less frequent.

Upon mental status examination, the Veteran was adequately dressed with psychomotor slowing.  His speech was noted as soft and limited spontaneity.  His mood was improved although with some dysphoria.  His affect was congruent to content.  He was found not to have hallucination, suicidal ideation, or homicidal ideation.  His thought process was linear and goal-directed, and his thought content was appropriate.  He was oriented to person, place, time, and situation.  His short-term memory and long-term memory were intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was described as fragmented and variable with total hours of sleep between five and six hours.  His interests were limited and isolative.  He had irritability, anger, depression, anxiety, nightmares, and flashbacks.  No change was made to his psychotropics.  

An October 2011 VA mental health group counseling note recorded the Veteran's attendance at group counseling, described his mood as euthymic, and assigned a GAF score of 55.  November 2011 VA mental health group counseling notes described his mood as euthymic, and assigned GAF scores of 49, 50 and 55.  A December 2011 VA mental health group counseling note recorded the Veteran's response to group discussion as very receptive and active.  His mood was euthymic.  A GAF of 50 was assigned.  A May 2012 VA mental health group counseling note described his mood as euthymic and assigned a GAF score of 52.  A subsequent May 2012 VA mental health group counseling note described his mood as euthymic and assigned a GAF score of 54.  A June 2012 VA mental health group counseling note recorded the Veteran's attendance at group counseling.  His mood was euthymic and he was assigned a 53 GAF score.  A subsequent June and July 2012 VA mental health group counseling notes assigned GAF scores of 50.  

At an August 2012 VA primary care appointment the Veteran stated that his depression symptoms wax and wane to a degree but they were overall stable. 
A January 2013 VA mental health medication management note reflects the Veteran's reports that he was losing interest in everything.  The Veteran reported trying to do some walking, being not too busy, and doing household chores.  The Veteran was always on guard and easily startled.  Upon mental status examination, the Veteran was noted as well-groomed with no abnormalities noted in his behavior or psychomotor activity.  The Veteran did avoid eye contact.  His speech was the normal rate and tone and his attitude toward the examiner was cooperative.  His mood was described as a little down and his affect mildly constricted and dysphoric.  The Veteran reported hallucinations as someone trying to talk to him.  His thought process was linear and his thought content was inappropriate.  He was noted to have paranoia.  Suicidal ideation and/or homicidal ideation were absent.  He was oriented to person, place, time and situation.  His short-term and long term memory was intact.  His concentration, attention, impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was described as restorative and variable with 6 to 8 hours of sleep.  His appetite was adequate and energy variable.  Irritability, anger, depressive and anxiety symptoms, nightmares, and flashbacks were present.  He was diagnosed with depression, NOS, and PTSD, chronic.  No change was made to his psychotropics.  

A May 2013 VA mental health medication management record reflects the Veteran's psychotropics were partially effective.  The Veteran denied being lonely but probably was.  He said his group for group therapy was "on stand-by."  The Veteran remained inactive.  The Veteran seemed amused by routine questions.  The examiner found his overall condition unchanged and found the Veteran to indicate some level of depression and still afflicted by his PTSD and anxiety and yet the Veteran wanted treatment to remain the status quo.  His appearance was adequate.  No abnormalities in his behavior or psychomotor activity were noted.  His speech was a normal rate and tone.  His attitude toward the examiner was cooperative.  His mood was average and affect normal. He reported occasional hallucinations.  His thought process was linear and his thought content was appropriate.  Suicidal and/or homicidal ideations were absent.  He was oriented to person, place, time and situation.  His short-term and long-term memory was intact.  His concentration, attention, impulse control, insight, and judgment were good.  His ability for abstract thinking was intact.  He sleep was noted as restorative and variable with total hours of sleep a night as 6 to 8.  His energy was variable and his interests limited. He had irritability, anger, depression, anxiety, nightmares, and flashbacks.  At night, the Veteran reported nightmares including jumping up in his sleep and checking the perimeter. 

The October 2013 VA PTSD examination confirmed the Veteran's diagnosis of PTSD.  The Veteran's claims file was not available at the time of the examination.  The Veteran's level of occupational and social impairment with regards to his PTSD were summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's claims file was not available at the time of the examination.  Review of the last VA examination in June 2011 revealed a GAF score of 58.  

The Veteran's traumatic even was persistently re-experienced in recurrent and distressing recollections of the event, including images, thoughts or perceptions and recurrent distressing dreams of the event.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was evidenced by efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  Persistent symptoms of increased arousal were characterized by difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  His PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms of the Veteran's PTSD were listed as anxiety, chronic sleep impairment, and disturbances of motivation and mood.  

A March 2014 VA mental health treatment plan note reflects the Veteran's feelings of anger and aggression.  The Veteran agreed to medication management but was not sure if he wanted psychotherapy.  He was prescribed bupropion HCL 200 mg 12 hour tablet with instructions to take one tablet by mouth twice a day at 9 a.m. and noon for depression and trazodone HCL 100 mg tablet with instructions to take one and one-half tablets by mouth at bedtime for sleep.  A VA mental health medication management record noted that the Veteran's medication was effective.  The Veteran was described as angry and irritable.  Upon mental status examination, the Veteran was well groomed with initial psychomotor agitation and initially loud then calmed down.  He was described as initially angry then cooperative but sarcastic.  His affect was labile and noted as anger to frustration to relative calm.  Hallucinations were not reported.  His thought process was linear.  His thought content was inappropriate, described as paranoid.  The Veteran did not have suicidal and/or homicidal ideation.  He was oriented to person, place, time and situation.  His short-term and long-term memories were intact.  The Veteran's concentration and attention were good.  His impulse control, insight, and judgement were good.  His ability for abstract thinking was intact.  His sleep was noted as both restorative and fragmented with the total hours of sleep both less than 4 hours and between 4 to 6 hours.  Depressive and anxiety symptoms, nightmares, and flashbacks were present. 

The Veteran underwent a VA PTSD examination in October 2015.  The Veteran's VA e-folder (VBMS) was reviewed.  He was diagnosed with PTSD.  The VA examiner summarized his level of occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  The Veteran reported living in the town where he was born and raised.  He was divorced and had grown children.  He reported no significant changes in his living situation.  The Veteran was not working and his last employment was in 2009.  He reported giving up his position as a truck driver due to his PTSD.  The VA examiner noted that the Veteran was being treated for his PTSD.  However, the VA examiner was unable to view his treatment because he could not access his records. 

The Veteran's intrusion symptoms were recurrent, involuntary and intrusive distressing memories of the traumatic event(s) and recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s).  His persistent avoidance of stimuli associated with the traumatic event(s) was characterized by avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s). His negative alterations in cognitions and mood associated with the traumatic event(s) were evidenced by persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame), markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  His marked alterations in arousal and reactivity associated with the traumatic event(s) were evidenced by irritable behavior with angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, and hypervigilance.  The PTSD symptoms were found to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran's PTSD symptoms were the following: depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was adequate dressed and groomed.  There were no other symptoms attributable to his PTSD.  The VA examiner provided that the Veteran continued to meet the criteria for PTSD related to previously described stressors which are related to hostile military and or terrorist activity.  The Veteran was found to have significant symptoms of PTSD which would negatively impact his ability to maintain employment, including concentration difficulties, irritability, and poor frustration toleration.

The October 2015 VA examiner provided an addendum opinion in December 2015.  The VA examiner concluded that the occupational and social determination should remain as reduced reliability and productivity as it is consistent with his functioning.  She provided that reduced reliability and productivity is consistent with significant symptoms of PTSD.

A February 2016 private treatment record reflects that the Veteran continued to go to the VA hospital for his medication refills and labs.  A prescription for trazodone HCL 100 mg tablet was listed as active.  

An May 2017 VA prescription list reflects an active prescription for bupropion HCL 200 mg with instructions to take one tablet by mouth twice a day at 9 a.m. and noon for depression or smoking and trazodone HCL 100 mg with instruction to take one and one-half tablets at bedtime for sleep, depression, or anxiety. 

Analysis 

The Board finds that his service-connected PTSD more nearly approximates the criteria for a higher 70 percent rating, but not higher.  38 C.F.R. § 4.7 (2016).

The evidence of record shows that during the entire appeal period the Veteran's PTSD symptoms were manifested primarily by passive suicidal ideation, depression, non-persistent auditory and visual hallucinations, anger, irritability, recurrent nightmares, flashbacks, chronic sleep impairment, intrusive thoughts, flattened affect, anxiety, avoidance behaviors, social isolation, restricted social functioning, disturbances in motivation and mood, self-destructive tendencies, problems with concentration, and difficulty in establishing and maintaining effective relationships.  Accordingly, the severity, frequency, and duration of the Veteran's PTSD symptoms are consistent with a 70 percent disability rating. 

Although the medical evidence does not show symptomatology such as speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the March 24, 2009, effective date of the grant of service connection.

However, the Board emphasizes that the Veteran's PTSD symptoms are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence fails to support a finding that the Veteran's PTSD is collectively manifested by symptoms that more nearly approximate a 100 percent rating under the General Rating Formula for Mental Disorders, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or any other symptoms equivalent in severity, frequency, or duration.  38 C.F.R. § 4.130 (2016).  Throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  Of note, the Veteran, throughout the entire appellate period, has reported that he maintains relationships with his siblings, children, and grandchildren.  The record also shows that the Veteran's attendance at church is a mainstay.  He has never displayed grossly inappropriate behavior, or had the intermittent inability to perform activities of daily living.  As such, the Veteran's PTSD does not result in total occupational and social impairment under 38 C.F.R. § 4.130.  

The Board acknowledges that the Veteran has been assigned GAF scores ranging between 30 and 65 during the period on appeal.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  GAF scores between 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed and avoids friends, neglects family, and is unable to work).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupation, or school functioning.  Id.  A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  While the GAF score of 30 and/or 65 would suggest that a lower rating and/or higher rating was warranted, the Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2016).

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, even with consideration of the Veteran's statements, along with the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with deficiencies in most areas. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Headahces

The Veteran's service-connected headaches disability is rated as non-compensable prior to April 16, 2014 and 10 percent thereafter under Diagnostic Codes 8199-8100.  See 38 C.F.R., § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). 

In this case, Diagnostic Code 8199 is used to evaluate unlisted miscellaneous neurological conditions and convulsive disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2016); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The Board observes that the Veteran was not diagnosed with migraine headaches until December 2015.  Prior to this date, the Veteran had chronic headaches and was diagnosed with psychogenic/tension headaches.  This headache disability is rated as analogous to migraine headaches under Diagnostic Code 8100.  

Under DC 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.") Although Diagnostic Code 8100 does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).

Factual Background

Turning to the evidence of record, an April 2009 VA primary care physician note reported the Veteran's follow up for his chronic medical issues.  The Veteran reported some headaches.  VA treatment records from August 2009 have psychogenic headaches on the Veteran's active problem list.  However, the Veteran's medical treatment records are silent for any treatment for his headaches disability. 

The Veteran underwent a VA neurological disorder examination in May 2009.  The Veteran reported that he had headaches sometimes and was fairly vague and uncertain about the frequency of his headaches stating that he had one or two a month.  The Veteran also stated he may go one or two months without a headache.  The Veteran did not usually take medication for the headache.  The headaches were not prostrating.  When asked for a description of the headache, the Veteran simply said the headache hurt and sometimes hurt quite badly.  He gave no spontaneous description of the symptoms of migraine.  Physical examination demonstrated an alert man with no language disturbance or dementia.  Cranial nerves, motor, sensory, and reflex examinations were normal.  The VA examiner concluded that the Veteran had headaches which did not fulfill the criteria of migraine and they were consistent with tension-type headaches.  The headaches were not prostrating and occurred infrequently.

The Veteran underwent a VA brain and spinal cord examination in September 2010.  The Veteran reported a history of headaches.  The Veteran reported that his condition had not stabilized and denied any history of seizures.  Dizziness was denied or very infrequent.  He reported headaches approximately two times a week of a low intensity.  The eye examination was within normal limits with equal ocular motor movements as well as non-injected conjunctiva.  He did have arcus senile.  He was diagnosed with tension headaches.

The Veteran underwent a VA neurological disorder examination in July 2011.  The Veteran's claims file was available and reviewed.  The Veteran reported pain with variable location.  He described his pain as sharp or pulsating at times.  The intensity of his headaches was variable from moderate to severe.  He reported nausea and vomiting at times as well as phonophobia and photophobia.  During an episode, the Veteran stated he has to slow down and he believed his anger and stress triggered his episodes.  The frequency of his headaches was noted as one or two headaches a month lasting approximately two days.  His treatment was over-the-counter medications like Tylenol, aspirin and/or Motrin with variable results.  

Upon physical examination, he was normocephalic and extraocular movements were equal, and funduscopy was normal.  He was anisocoric and anicteric.  There were no facial drops or tongue deviations noted.  His neck was supple without jugular venous distention and there was no carotid or temporal bruits auscultable.  Upper and lower extremities had full, active range of motion with a normal tone and normal strength.  He was diagnosed with tension-type headaches.

The Veteran was provided an in-person VA headaches (including migraine headaches) examination in April 2014.  The Veteran's VA treatment records were reviewed.  The Veteran reported headaches that have not changed throughout the years.  The Veteran's treatment plan included taking over the counter aspirin medication for his disability with little benefit.  The Veteran experienced headache pain noted as constant head pain, pulsating or throbbing head pain, pain localized on one side of the head, pain on both sides of the head.  The frequency was two times a month and prostrating once a month.  The Veteran experienced non-headache symptoms associated with headaches noted as nausea, vomiting, sensitivity to light, and sensitivity to sound.  Typical head pain was reported from three hours to two days.  The location of typical head pain was indicated on the right side of the head, left side of the head, and both sides of the head.  

At the April 16, 2014 VA examination, the Veteran was found to have characteristic prostrating attacks of migraine/non-migraine headache pain.  The Veteran was found not to have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran's headache disability was found not to impact his ability to work.  The impression was psychogenic/tension headaches.

At a January 2015 Persian Gulf Registry C&P examination consult, the Veteran reported severe headaches.  He utilized an over-the-counter medication for a headache and rest.  However, he stated that the headaches are recurrent and he continued to experience significant severe headaches.

In September and October 2015 private treatment records, headaches were noted as not present. 

The Veteran underwent a VA headaches (including migraine headaches) examination in October 2015.  The Veteran's VA treatment records and claims file were reviewed.  The Veteran reported that his headaches had become more frequent.  His treatment plan included taking the medication trazadone for his headaches.  The Veteran experienced constant head pain, pulsating or throbbing head pain, and pain localized to one side of the head.  The Veteran experienced non-headache symptoms associated with his headaches.  These symptoms were nausea, vomiting, sensitivity to light and sound, and changes in vision.  The duration of typical head pain lasted more than 2 days.  The location of typical head pain was on the right side of his head.  The Veteran was not found to have characteristic prostrating attacks of migraine/non-migraine headache pain.  The Veteran's headache disability was found to impact his ability to work as the Veteran has difficulty working when he has a bad headache.

The Veteran underwent a VA headaches (including migraine headaches) in-person examination in December 2015.  The Veteran's VA claims file was not reviewed, but VA treatment records were reviewed.  The Veteran was diagnosed with migraine headaches including migraine variants.  The Veteran reported recurrent headaches.  He denied daily headaches, but reported experiencing frequent headaches.  His headaches were most often localized to the right temporal region.  His treatment plan included taking medication for his condition.  His described his headache pain as localized to one side of the head.  He reported non-headache symptoms associated with includes, including changes in his vision (such as scotoma, flashes of light, tunnel vision).  The duration of typical head pain is one to two days.  

The Veteran had characteristic prostrating attacks of migraine and non-migraine headache pain.  The frequency, on average, of the prostrating attacks over the last several months was noted as with less frequent attacks.  The Veteran was not found to have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The Veteran's headache condition was found not to impact the Veteran's ability to work.

In 2016 and 2017 private treatment records, headaches were noted as not present.  

Analysis

Prior to April 16, 2014

Prior to April 16, 2014, the Veteran is assigned a non-compensable disability rating for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  The Board finds that compensable rating is not warranted prior to April 16, 2014 as the evidence does not indicate that the Veteran suffered from characteristic prostrating attacks averaging one in 2 months over last several months.  In this regard, the Veteran's headaches were specifically noted as not prostrating during the May 2009 VA examination.  Similarly, the September 2010 VA examination report described the headaches as two times a week, but the Veteran specifically described them as a low intensity.  The Board acknowledges that the Veteran reported during the VA examination in July 2011 VA neurological disorder examination that he experienced headaches characterized by nausea, vomiting at times, phonophobia, and photophobia.  However, this examination did not show that he experienced at least characteristic prostrating attacks of migraine headaches averaging one in 2 months over a period of several months (i.e., at least a 10 percent rating under DC 8100) such that a compensable disability is warranted for the Veteran's service-connected headaches prior to April 16, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  In fact, neither any examiner nor the Veteran has described prostrating headaches with any specificity to frequency.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a compensable disability rating prior to April 16, 2014 for headaches.  Thus, the Board finds that the criteria for a compensable disability rating prior to April 16, 2016 for headaches have not been met.



As of April 16, 2014

As of April 16, 2014, the Veteran's service-connected headache disability is rated at 10 percent disabling under Diagnostic Code 8199-8100.  Taking into account all of the evidence set out above, the Board finds that the evidence of record is consistent with the assigned 10 percent rating for his headaches as of April 16, 2014.  See 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016). 

At the outset, it is notable that the duration of the Veteran's headaches is not for consideration.  Frequency of headaches is for consideration, but only in how frequently they are prostrating.  Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent for headaches is not warranted at any time for the period as of April 16, 2014.  While the Board is mindful of the Veteran's ongoing complaints of headaches and indeed is sympathetic to his condition, the evidence of record simply does not document that the Veteran's condition has resulted in characteristic prostrating attacks occurring on an average once a month over last several months or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during any period of the appeal.  

Significantly, the October 2015 VA examination found the Veteran not to have characteristic prostrating attacks.  Although the December 2015 VA examiner concluded that the Veteran did have characteristic prostrating attacks, the frequency, on average, of his prostrating attacks over the last several months was noted as with less frequent attacks.  Furthermore, no medical professional has noted that his headaches have interfered economically.  The Veteran did not seek treatment for his headache complaints during this time period, and although he was on multiple medications for other medical issues, the Veteran's treatment records do not show a prescription medication for his headaches.  In the absence of evidence of characteristic prostrating headache attacks occurring on average once monthly during the last several months, a rating in excess of 10 percent may not be assigned for headaches under Diagnostic Code 8100. 

As a lay person, the Veteran is competent to report symptoms such as the length, severity, and frequency of his headaches, as these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Board has considered the Veteran's lay statements regarding the length and severity of his headaches.  However, the Board finds the Veteran's lack of specificity regarding the number of prostrating headaches during this period to be suggestive that they were not so numerous that they occurred once per month averaged over a several month period.  

The Board has considered rating the Veteran's headaches disability under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 8100 most accurately resembles the symptoms associated with the Veteran's service-connected headaches, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2016).

Accordingly, the Board finds that the criteria for a compensable rating prior to April 16, 2014 and a rating in excess of 10 percent as of April 16, 2014 for the Veteran's headache disability have not been met.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 70 percent rating, but no higher, for PTSD is granted, effective March 24, 2009, subject to the laws and regulation governing the award of monetary benefits.

A compensable rating for service-connected headaches disability prior to April 16, 2014 is denied. 

A rating in excess of 10 percent for service-connected headache disability as of April 16, 2014 is denied. 
REMAND

Unfortunately, a remand is warranted to ensure that there is a complete record upon which to decide the claim of entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to July 13, 2010 and a rating in excess of 20 percent thereafter.

The Veteran must be afforded a new VA examination to address the current severity of his service-connected degenerative joint disease of the lumbar spine.  The Board acknowledges that the Veteran underwent a VA thoracolumbar examination in October 2015.  However, the Board notes that a VA examination has not been performed since the Veteran underwent a L2-5 lumbar decompression surgery in January 2017.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected degenerative joint disease of the lumbar spine, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board further notes that, because the increased rating claim for his degenerative joint disease of the lumbar spine is being remanded for additional development and because adjudication of this claim may impact adjudication of the claim for a TDIU, these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board finds that adjudication of the claim for a TDIU must be deferred.





Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected degenerative joint disease of the lumbar spine.  

The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected degenerative joint disease of the lumbar spine.  The VA examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The VA examiner should provide the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's back, expressed in degrees.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The VA examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d) The VA examiner should state what impact, if any, the Veteran's degenerative joint disease of the lumbar spine has on his occupational functioning and daily living.

The examiner should set forth the complete rationale for all conclusions reached.

2.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


